EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This Office Action is responsive to the Amendment filed 6 June 2022.  Claims 16-30 are now pending.  The Examiner acknowledges the amendments to claims 16-22, 24, 27, 29 and 30.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The application has been amended as follows: 

IN THE CLAIMS:

At line 54 of claim 16, “along the each” has been changed to –along each--.
At line 59 of claim 16, “sum of monitor units” has been changed to –sum of the monitor units--.
At line 12 of claim 21, “auxiliary treatment steps,” has been changed to -- auxiliary treatment steps, and--.
At line 42 of claim 29, “of the one or more images” has been changed to –of one or more images--.
At line 57 of claim 29, “along the each” has been changed to –along each--.
At line 59 of claim 29, “a configuration” has been changed to –a corresponding configuration--.
At line 62 of claim 29, “the sum of monitor units” has been changed to –a sum of the monitor units--.
At line 75 of claim 29, “a medical device carrying out” has been changed to –a medical device for carrying out--.
At line 7 of claim 30, “on the basis of” has been changed to –based on--.
At line 7 of claim 30, “at least one of” has been changed to –at least one of:--.

Reasons for Allowance
Claims 16-30 are allowable over the prior art of record.  The following is an examiner’s statement of reasons for allowance: regarding claims 16-28, the prior art of record does not teach or fairly suggest a computer-implemented method of determining a treatment for treating at least one target by emitting irradiation by a beam source through a beam shaping device in an irradiation direction movable around a movable patient support device, the method comprising the following steps: acquiring patient image data which describes one or more anatomical body parts of a patient; acquiring target data which specifies at least one of the one or more anatomical body parts as at least one target for irradiation; acquiring position data describing at least one position of the patient support device in relation to the irradiation direction; determining target projection data based on the target data and the position data, wherein the target projection data is determined for the at least one target and for the at least one position of the patient support device in relation to the irradiation direction, and wherein the target projection data describes outlines of the at least one target each projected into a plane perpendicular to a corresponding simulated beam direction, wherein the corresponding simulated beam direction is specified by a corresponding position of the at least one position of the patient support device in relation to the irradiation direction; acquiring margin data describing one or more margins for the at least one target, wherein each of the one or more margins is a distance of a corresponding outline of the at least one projected target to a corresponding auxiliary outline correlated with the at least one target; determining auxiliary outline data based on the target projection data and the margin data, wherein the auxiliary outline data is determined for the at least one target, for the at least one position of the patient support device in relation to the irradiation direction and for the one or more margins, and wherein the auxiliary outline data describes one or more auxiliary outlines correlated with the at least one target, for the one or more margins; determining beam shaping device data based on the auxiliary outline data, wherein the beam shaping device data describes one or more configurations of the beam shaping device which enable irradiation of one or more irradiation areas specified by the one or more auxiliary outlines; determining irradiation data based on the patient image data and the beam shaping device data, wherein the irradiation data is determined for at least one voxel of the patient image data and for the one or more configurations of the beam shaping device, and wherein the irradiation data describes a simulated irradiation dose received by the at least one voxel, for each of the one or more configurations of the beam shaping device described by the beam shaping device data; acquiring constraint data describing criteria to be fulfilled by the treatment, the treatment specifying one or more paths along which the irradiation direction and/or the patient support device shall move during irradiation, wherein the one or more paths are each specified by one or more control points being one or more of the at least one position of the patient support device in relation to the irradiation direction described by the position data, specifying, for each of the one or more paths, monitor units to be emitted by the beam source during movement along the each of the one or more paths and specifying a corresponding configuration of the beam shaping device for each of the one or more control points; and determining the treatment based on the irradiation data and the constraint data, wherein an arc weight is defined as a sum of the monitor units to be emitted by the beam source during movement along one of the one or more paths, a blocking is defined as a configuration of the beam shaping device preventing irradiation to an irradiation area at a corresponding control point, and wherein the treatment is determined based on different combinations of: the one or more margins, arc weights for the one or more paths, and blockings for the one or more configurations of the beam shaping device; and causing the irradiation to be emitted by the beam source according to the treatment.
Regarding claims 29 and 30, the prior art of record does not teach or fairly suggest a medical system, comprising: at least one computer having at least one processor operable to execute the steps of a computer program comprising: acquiring patient image data which describes one or more anatomical body parts of a patient; acquiring target data which specifies at least one of the one or more anatomical body parts as at least one target for irradiation; acquiring position data describing at least one position of a patient support device in relation to an irradiation direction; determining target projection data based on the target data and the position data, wherein the target projection data is determined for the at least one target and for the at least one position of the patient support device in relation to the irradiation direction, wherein the target projection data describes outlines of the at least one target projected into a plane perpendicular to a corresponding simulated beam direction, and wherein the corresponding simulated beam direction is specified by a corresponding position of the at least one position of patient support device in relation to the irradiation direction; acquiring margin data describing one or more margins for the at least one target, wherein a margin of the one or more margins, is a distance of a corresponding outline of the at least one projected target to a corresponding auxiliary outline correlated with the at least one target; determining auxiliary outline data based on the target projection data and the margin data, wherein the auxiliary outline data is determined for the at least one target, for the at least one position of the patient support device in relation to the irradiation direction and for the one or more margins, and wherein the auxiliary outline data describes one or more auxiliary outlines correlated with the at least one target, that respectively corresponds to an outline of the at least one projected target; determining beam shaping device data based on the auxiliary outline data, wherein the beam shaping device data describes one or more configurations of a beam shaping device which enable irradiation of one or more irradiation areas specified by the one or more auxiliary outlines; determining irradiation data based on the patient image data and the beam shaping device data, wherein the irradiation data is determined for at least one voxel of one or more images of the patient image data and for the one or more configurations of the beam shaping device, and wherein the irradiation data describes a simulated irradiation dose received by the at least one voxel, for each of the one or more configurations of the beam shaping device described by the beam shaping device data; acquiring constraint data describing criteria to be fulfilled by a treatment, the treatment specifying one or more paths along which the irradiation direction and/or the patient support device shall move during irradiation, wherein the one or more paths are each specified by one or more control points being one or more of the at least one position of the patient support device in relation to the irradiation direction described by the position data, specifying, for each of the one or more paths, monitor units to be emitted by a beam source during movement along each of the one or more paths and specifying a corresponding configuration of the beam shaping device for each of the one or more control points; and determining the treatment based on the irradiation data and the constraint data, wherein an arc weight is defined as a sum of the monitor units to be emitted by the beam source during movement along one of the one or more paths, a blocking is defined as a configuration of the beam shaping device preventing irradiation to an irradiation area at a corresponding control point of the one or more control points, and wherein the treatment is determined based on different combinations of: the one or more margins, arc weights for the one or more paths and blockings for the one or more configurations of the beam shaping device; at least one electronic data storage device storing at least the patient image data; and a medical device for carrying out a medical procedure on the patient, wherein the at least one computer is operably coupled to the at least one electronic data storage device to acquire, from the at least one data storage device, at least the patient image data, and wherein the at least one computer is operably coupled to the medical device to issue a control signal to the medical device to control an operation of the medical device based on the treatment.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791